Title: From James Madison to Edmund Randolph, 24 September 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Sepr. 24th. 1782.
The substance of the despatches brought by the French Frigates mentioned in my last is that Mr. Oswald first & afterwards Mr. Grenville had been deputed to Versailles on a Pacific Mission: that the latter was still (29th. June) at Versailles, that his proposals as to the Point of Independence were at first equivocal but at length more explicit; that he associated with them the preliminary that the Treaty of Paris of 1763, should be the basis of the treaty in question; that as to this proposition he was answered that as far as the Treaty of 63 might be convenient for opening & facilitating a pacification, it would be admitted as a basis, but that it could not be admitted in any sense that should preclude his M. C. M. from demanding such equitable arrangements as circumstances might warrant & particularly in the east Indies as on the coast of Africa (Marbois in an anticipation of the communications to be made by the Minister of France added on the coast of Newfoundland. In the communications it was omitted.)[;] that upon these grounds there was at first a prospect that negociations would be opened with mutual sincerity and be conducted to a speedy & happy issue; but that the success of the British navy in the W. Indies had checked the ardor of the Ministry for peace, & that it was pretty evident they meant to spin out the negociation till the event of the campaign should be decided. You will take notice that this is a recital from memory & not a transcript of the intelligence.
The Frigate l’Aigle whose fate was not completely determined at the date of my last, we hear has been raised by the Enemy & carried to N. York. Capt: de la Touche & the crew were made Prisoners. Besides merchandize to a great value nearly 50,000 dollars were lost most of which fell into the hands of the Captors. The loss of this ship is to be the more regretted, as it appears, the two were particularly constructed & destined for the protection of the trade of this country.
Our Ally has added another important link to the chain of benefits by which this Country is bound to France. He has remitted to us all the interest which he has paid for us, or was due to him on loans to us, together with all the charges attending the Holland loan, and has moreover postponed the demand of the principal till one year after the war, and agreed to receive it then in twelve successive annual payments. These concessions amount to a very considerable reduction of the liquidated debt. The fresh & large demand which we are about to make on him will I fear be thought an unfit return for such favours. It could not however be avoided. The arrears to the army in January next will be upwards of six million dollars. Taxes cannot be relied on. Without money there is some reason to surmise that it may be as difficult to disband as it has been to raise an army.
My last informed you that Mr. L had declined serving in the commission for peace. His proceedings during his c[a]ptivity as stated by himself are far from unexceptionable. Congress nevertheless were prevailed on to assent to a resolution informing him that his services could not be dispenced with. A few days after this resolution had passed, several numbers of the Parliamentary Register were received at the office of foreign affairs in one of which was published the inclosd petition. The petition was introduced by Mr. Burke was a subject of some debate and finally ordered to lie on the table. The extreme impropriety of a representative of the United States addressing that very authority against which they had made war with the pusilanimous and almost penitential language of the address determined M—r Jones and myself to move that the resolution above referred to should not be transmitted until the further order of Congress. In support of the motion it was observd that however venial the fault might be in a private view it evidently rendered M—r L no longer a fit depository for the public dignity and rights which he had so far degraded; and that if Congress should reinstate him against his own desire and with this fact before their eyes it would seem as if they meant to ratify instead of disowning the degradation. The motion was opposed on two grounds first that the character of M—r L and the silence of his letter overbalanced the testimony of the Register and rendered the fact incredible: 2dly that the fact altho’ faulty ought to have no influence on the public arrangements. The first objection was the prevailing one. The second was abeted by but few. Several professed a readyness to renounce their friend in case the authenticity of the paper should be veryfied on the question there were five noes, three ays, two divided, two half votes ay. The petition had been published some time ago at New York and had made some noise in New Jersey but was ultimately regarded as spurious. There are so many circumstances relating to this gentleman during his captivity which speak a bias towards the British nation and an undue cordiality with its new leaders that I dread his participation in the work of peace.
Your favor of the 7th. which had not arrived last post day came a few days afterwards, the Post having been detained by sickness. The subsequent one came to hand yesterday in due time. The expedient of drawing bills here on funds in Virga. even the most unquestionable, has been often tried by us, but in vain. The balance is so much agst. Virga. that no one wants money there; and the evil will increase as the prospect of peace retires. Your credit with Mr. Cowan which procured me £50. with 200 Drs. transmitted by Mr. A. have been of much service to me, but I am relapsing fast into distress. The case of my brethren is equally alarming.



As some of Mr. L’s friends strenously maintain that the Petition inclosed is spurious, I would not wish it to be made public through me, untill the matter be ascertained, or he be present to explain it.
I am informed that at the time of the stamp act his House was beset by a mob in consequence of his known heterodoxy.
